— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered August 5, 1985, convicting him of sexual misconduct, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged with rape in the first degree, sodomy in the first degree, and aggravated sexual abuse. During the trial, after the prosecution rested and again after both sides rested, the defendant moved to dismiss the indictment on the ground that the prosecution had failed to adduce legally sufficient evidence to support the charges against him. During the jury’s deliberations, the defendant pleaded guilty. By pleading guilty, the defendant waived his right to appeal the denial of his motion to dismiss the charges against him (see, People v Taylor, 65 NY2d 1, 5). In any event, we have reviewed his contentions and find them to be without merit. *725Mollen, P. J., Thompson, Lawrence and Kunzeman, JJ., concur.